Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 9, 2021. Claims 1-8, 11-15, 20-55 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Terry Morgan on Nov. 22, 2021.
The following amendments are made: 
Claim 23. (Rejoined and Currently Amended) A method, comprising:
administering to a patient suffering from a tumor, an oncolytic virus comprising a
heterologous nucleic acid inserted into the oncolytic virus genome, said nucleic acid comprising a sequence encoding a chimeric human/mouse CD40 ligand operatively linked to a transcriptional control element, wherein the oncolytic virus further comprises one heterologous gene encoding a therapeutic protein, wherein the heterologous gene is selected from the group consisting of genes encoding antibodies, genes encoding 
Claims 31-32. Canceled.
Claim 33. (Rejoined and Currently Amended)  The method of claim 23, wherein the at least one chimeric human/mouse CD40 ligand is selected from the group consisting of ISF30 (SEQ ID NO:1), ISF31 (SEQ ID NO:2), ISF32 (SEQ ID NO:3), ISF33 (SEQ ID NO:4), ISF34 (SEQ ID NO:5), ISF35 (MEMA40) (SEQ ID NO:6), ISF36 (SEQ ID NO:7), ISF37 (SEQ ID NO:8), ISF38 (SEQ ID NO:9), ISF39 (SEQ ID NO:10), ISF40 (SEQ ID NO:11), and ISF41 (SEQ ID NO:12).
Claim 35. (Rejoined and Currently Amended) The method of claim 23, wherein the at least one chimeric human/mouse CD40 ligand has at least 90% identity to a ligand selected from the group consisting of ISF30 (SEQ ID NO: 1), ISF31 (SEQ ID NO: 2), ISF32 (SEQ ID NO: 3), ISF33 (SEQ ID NO: 4), ISF34 (SEQ ID NO: 5), ISF35 (MEM40) (SEQ ID NO: 6), ISF36 (SEQ ID NO: 7), ISF37 (SEQ ID NO: 8), ISF38 (SEQ ID NO: 9), ISF39 (SEQ ID NO: 10), ISF40 (SEQ ID NO: 11), and ISF41 (SEQ ID NO: 12).
Claim 36. (Rejoined and Currently Amended) The method of claim 23, wherein the transcriptional control element operatively linked to the sequence encoding the CD40 ligand is a transcriptional promoter.
Claims 38-41.  Canceled.

Examiner's Comment
Claims 1-8, 11-15, 20-22, 54-55 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-30, 33-37, 42-53, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Oct. 5, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                                            Conclusion
Claims 1-8, 11-15, 20-30, 33-37 and 42-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648